Citation Nr: 1450957	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2011, October 2011, and June 2014 for further development.  

The Veteran presented testimony at Board hearings in December 2010 and September 2014.  Transcripts of the hearings are associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a chronic right knee disability was manifested in or related to the Veteran's active duty service.

2.  The weight of the evidence is against a finding that a chronic left knee disability was manifested in or related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an award of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2005 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  

In the November 2005 notice, the Veteran was not informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an August 2008 communication, and the claim was thereafter readjudicated in August 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2008 and January 2012, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's September 2014 hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
At the Veteran's September 2014 Board hearing, he testified that he was involved in an in-service motor vehicle accident.  He stated that his knees were burned, hurt, and bruised (Transcript, p. 5).  He stated that he self-treated the pain following service until the early 1990s (Transcript, pgs. 6-7).  He stated that his knees became inflamed in 1996 (Transcript, p. 8); but that he has had continuity of symptoms (pain) since service (Transcript, p. 10).  He further testified that Dr. L. has told him that his current knee pain is related to service (Transcript, p. 11).  

The Veteran also testified at a December 2010 Board hearing.  At this hearing, he testified that following the motor vehicle accident, he got out of the hospital and sought treatment for his knee, but examiners did not care about his knees because they were not a priority.  He explained that the motor vehicle accident was near fatal, and that therefore the injuries to his knees were low priority.  He stated that from 1978-2005, he would mention his knees when he sought treatment, but that nobody wanted to hear about it (Transcript, pgs. 20-21, 34).  He also stated that he filed a service connection claim immediately after service (Transcript, p. 22).  Finally, the Veteran testified that all of his doctors have told him that his current knee disabilities are related to the in-service motor vehicle accident (Transcript, p. 44).  When he has asked his doctor (Dr. G.) for a nexus opinion, he was told that "it's in the notes" (Transcript, p. 45).

The service treatment records confirm that the Veteran was in a motor vehicle accident in March 1977.  He sustained multiple facial fractures and was hospitalized for nine days.  There was no mention of injuries to the knees.  A January 1978 separation examination report reflects normal findings regarding the knees.  Additionally, in a January 1978 Report of Medical History, the Veteran indicated, by checked box, that he never had any swollen or painful joints, cramps in his legs, broken bones, lameness, "trick" or locked knee, or bone, joint or other deformity.  

In January 1978, the Veteran filed a claim of service connection for a chronic staph infection, broken nose, facial fractures, orbital fractures, upper broken jaw, and broken ribs (left side).  He raised no claim for a knee disability.  

A March 1978 Report of Accidental Injury reflects that the Veteran reported Lefort II facial injuries, orbital fractures, and bruised ribs and knees.        

The Veteran underwent a VA examination in June 1978.  There is no indication that he reported a knee disability, and there were no findings with respect to either knee.

In November 1978, the Veteran filed a claim for an increased rating for his eye disability (dacryocystitis).  

In March 1982, the Veteran filed a claim for an increased rating for his multiple LeFort II type fractures.  

Treatment reports from River Road Medical Group reflect that in September 1991, the Veteran was a postal carrier who walked a 10 mile route each day.  In February 1992, he was in a motor vehicle accident that resulted in a sore back and arms.  

A March 1996 treatment report from PeaceHealth Medical Group Urgent Care Center reflects that the Veteran sought treatment for left knee pain.  He reported that he was injured the day before when he was coming out of the area where postal carriers do an exchange and transfer of the mail.  He stated that he turned the corner and the knee gave way.  He was assessed with a knee strain.  There was no mention of pain preceding this injury or of pain being a related to an in-service injury.  X-rays revealed no joint effusion or fracture.  The findings were within normal limits. 
     
A May 2005 report from River Road Medical Group reflects that the Veteran sought treatment for pain in both knees (but primarily the left knee).  He stated that his symptoms began in December 2004.  The knees were puffy but there was no effusion.  The examiner was concerned about the meniscus although the reported trauma did not indicate that this was likely.  

In June 2005, the Veteran began reporting that he has had left knee problems since 1975.  He underwent arthroscopies of both knees at this time.  He was diagnosed with bilateral knee meniscal tears.  

X-rays dated July 2006 reflect mild arthritic changes in both knees.  X-rays dated January 2008 reveal normal findings bilaterally.  The clinical history noted a new injury to the right knee and old injuries to both knees, status post arthroscopic surgeries to both knees.    

The Veteran underwent a VA examination in April 2008.  The VA examiner did not have access to the claims file at the time of the examination.  However, he provided a May 2008 addendum to his report after having reviewed the claims file.  The Veteran reported the March 1977 in-service injury.  He stated that he had no knee problems prior to the in-service accident.  He stated that after being discharged in 1978, he could not run.  He did not recall how much he was able to walk.    

The Veteran reported that after service, he became a pipe fitter (which involves welding), and that his disabilities did not affect his ability to work.  He reported that he became a postal worker in 1986.  He stated that he was receiving workers compensation for a 1990 incident in which he was pushed over by a dog (resulting in a back injury).  He sought workers compensation for a left knee disability, but it was denied.  He reported that he was on light duty from 1990 until he was asked to leave the post office in 2005.  He also reported an on-the-job motor vehicle accident in 1992 that has increased back pain.  

Upon examining the Veteran, the examiner diagnosed patellofemoral syndrome of both knees.

In his May 2008 addendum, the April 2008 VA examiner stated that he could not identify any ongoing knee problems after the Veteran's discharge from the hospital (in April 1977).  He noted that the separation examination was normal and that the Veteran did not seek treatment until March 1996 (when he sustained a knee injury at work), and that bilateral knee problems were not apparent until December 2004.  The examiner concluded that it would be difficult to find a definable connection between the Veteran's lower extremity abrasions in 1977 and the beginning of chronic knee problems in 2004.  He opined that more likely than not, the events in March 1996 and December 2004 led to his current knee problems.  

The Veteran underwent another VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran worked as a plumber/welder/pipefitter for 10 years before working at the Post Office.  The Veteran reported that he took his dog out for a mile long bike ride each day, and then spent 10 hours a day reclining or lying down.  He stated that he could walk only 2 blocks due to knee and hip pain.  He could not remember if he was able to walk following his in-service motor vehicle accident (and facial surgery).  He recalled having knee pain, but did not remember any treatment or diagnosis.  

Upon examination, x-rays revealed a normal right knee with no bony abnormality.  An addendum notes that there was a faint calcification medial to the medial femoral condyle.  The examiner noted that this may be secondary to some old trauma.  The left knee showed slight spurring to the posterior aspect of the patella which could be due to some very early degenerative change at the patellofemoral articulation.  There were also vacuum joint phenomena seen over the medial compartment of the knee which could be a normal variation.  

The examiner found that it was less likely than not that the Veteran's current bilateral knee pain is related to his in-service motor vehicle accident.  He opined that the Veteran's current bilateral knee pain occurred subsequent to his bilateral meniscus tears and chondromalacia, which became symptomatic in 2004.  He noted that the Veteran has had chronic pain in both knees following his 2005 surgery.  He opined that there was no significant knee problems until 1996 (left knee) and 2004 (right knee).    

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements, as the record clearly documents current disability with respect to both knees.

There is some doubt as to the second element of service connection.  The service treatment records fail to reflect any evidence of an in-service injury to the knees.  However, the Veteran did report bruising to his knees in a March 1978 Report of Accidental Injury.  In affording the benefit of the doubt to the Veteran, the Board finds that he did sustain an injury to his knees during service.   

It is the third element of service connection in which the Veteran's claim falls short.  As the service treatment records fail to reflect an injury to the Veteran's knees, chronicity in service is not adequately supported.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) (for chronic disease such as arthritis) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has asserted that his knee problems have been continuous since service.  However, there is no indication of treatment until March 1996, almost two decades following service.  The lack of any post-service medical records until May 1996 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology. 
    
In this case, it is not only the lack of treatment that weighs against the Veteran's claim of continuity of symptomatology.  Instead, it is the fact that when he sought treatment in March 1996, he only sought treatment for left knee pain, and he attributed it to an injury he sustained the previous day while he was at work.  He failed to mention chronic (or even intermittent) pain since service or that he sustained an in-service knee injury.  There is no mention of the right knee.  Likewise, in May 2005, when he sought treatment from River Road Medical Group for both knees (but primarily the left knee), he stated that the pain began in December 2004.  There was no indication that the Veteran had been experiencing chronic pain since 1977.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a knee disability until 2005, many decades after he separated from service.  Had he been experiencing chronic knee problems since service it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in January 1978, he sought service connection for his chronic staph infection, broken nose, facial fractures, orbital fractures, upper broken jaw, and broken ribs (left side).  There was no claim for a knee disability filed at that time.  Likewise, he filed increased rating claims in November 1978 and March 1982 without ever mentioning any knee problems.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a knee disability at those times very strongly suggests that he was not indeed experiencing any symptoms or that he did not attribute such symptoms to active service.

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current disabilities are related to active service, then an award of service connection would be appropriate.  In this case, the Veteran has submitted no competent medical nexus opinions that would link any current diagnoses to service.  He has testified that all of his doctors have linked his current disabilities to service, but there is no such medical opinion in the claims file.  The Veteran specifically testified that his primary care physician (Dr. G.) has stated that "it's in the notes" and that the VA is simply not seeing it.  After a thorough review of the claims file, the Board recognizes that Dr. G.'s treatment reports frequently state that the Veteran has had degenerative joint disease in his knee since an in-service motor vehicle accident.  However, these notes are simply a re-statement of past medical history as reported by the Veteran.  They do not constitute a competent medical opinion.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Finally, the Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology knee disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


